BARFIELD, Judge,
dissenting:
I dissent. Proof of guilt beyond a reasonable doubt by circumstantial evidence necessarily excludes every reasonable hypothesis of innocence. The question in this case is whether there is sufficient evidence from which the trial court could find guilt beyond a reasonable doubt. There is. The issue was properly one for factual determination by the trier of fact inclusive of all the tools available to the trial court such as judging the credibility of witnesses. This would not be the first instance in which a co-defendant who is caught “red-handed” takes the fall for both.